Citation Nr: 0627632	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an increased rating for a lateral meniscal 
injury of the left knee, currently rated as 10 percent 
disabling. 

(The issues of entitlement to service connection for post-
traumatic stress disorder, hypertension, migraines, heart 
disorder, right knee disorder, asthma, defective vision, 
bilateral lung disorder and a back disorder, as well as 
entitlement to a total disability rating for compensation 
based on individual unemployability, will be addressed in a 
separate decision.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law  



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


REMAND

The veteran served on active duty from March 1983 to April 
1983.  Active duty for training from October 1985 to January 
1986 is also indicated by evidence of record. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois (hereinafter RO).  In a May 2001 
Board decision, the Board in pertinent part denied the 
veteran's claim for a rating in excess of 10 percent for a 
lateral meniscus injury of the left knee.  The veteran 
appealed this decision to the United States Court of Veterans 
Appeals (hereinafter Court).  In a January 2002 Court Order, 
following a joint motion for partial remand, the Court 
vacated that potion of the Board May 2001 decision that 
denied the veteran's claim for an increased rating for a 
lateral meniscus injury of the left knee.  This claim was 
then remanded by the Board in June 2003. 

In another remand promulgated on this date with respect to 
other claims on appeal, the Board has directed the RO to 
obtain additional pertinent records from the Social Security 
Administration and VA and private physicians.  As this 
development could potentially result in obtaining records 
pertinent to the veteran's claim for an increased rating for 
a lateral meniscal injury of the left knee, any such records 
obtained must be reviewed by the RO prior to the Board.  
38 C.F.R. § 20.1304(c).  As such the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following development.  VA will notify 
the appellant if further action is required.

The RO is to review any evidence 
pertaining to the issue of entitlement to 
a rating in excess of 10 percent for a 
lateral meniscus injury of the left knee 
that is obtained as a result of the other 
remand promulgated on this date with 
respect to other issues on appeal.  
Following this review, the claim for an 
increased rating for a lateral meniscus 
injury of the left knee is to be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought in connection with this 
claim, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for an 
increased rating for a lateral meniscus 
injury of the left knee, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to this issue.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


